DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/US2018/030957 filed on 5/3/2018., which claims priority from the following provisional applications: 62/642,182 filed on 3/13/2018, and 62/502,155 filed on 5/5/2017. Claims 1-24 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9, 13-14, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2018/0077618, hereinafter Lee) in view of Baek et al. (US 2017/0041752; provided in Applicant’s IDS dated 10/29/2019, hereinafter Baek).

Regarding claim 1, Lee discloses a method comprising: transmitting, from a relay user equipment (UE) device to a base station, a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication 
Although Lee discloses that the UE may perform MBMS reception and ProSe communication (Lee paragraph 0144, 0205 and Figure 14, S350); Lee does not expressly disclose the feature of providing broadcast/multicast information to a remote UE device.
However, in the same or similar field of invention, Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic (i.e. broadcast/multicast information) to the remote UE (Baek Figure 16, paragraph 0185).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the feature of providing broadcast/multicast information to a remote UE device; as taught by Baek. The suggestion/motivation would have been to provide appropriate QoS to remote UE through a relay, and allowing a remote UE to access an IMS network through a relay UE (Baek paragraphs 0013-0014). 

Regarding claim 2, Lee and Baek disclose the method of claim 1. Lee and Baek further disclose wherein transmitting the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device [Lee discloses that for UEs in RRC connected state, a UE performing ProSe direct discovery may indicate to the eNB about performing discovery announcement (Lee paragraph 0095); and the UE transmits a MBMS interest indication message when it enters RRC connected state (Lee paragraph 0137)]. In addition, the same motivation is used as the rejection of claim 1. 

claim 6, Lee and Baek disclose the method of claim 1. Lee and Baek further disclose wherein providing broadcast/multicast information comprises providing an MBMS service of interest [Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic to the remote UE; and may broadcast the corresponding MBMS traffic through a PC5 interface to the remote UE (Baek Figure 16, paragraph 0185); indicating providing an MBMS service of interest (ProSe group ID traffic or proximity based service)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 7, Lee and Baek disclose the method of claim 6. Lee and Baek further disclose wherein the MBMS service of interest is provided via broadcast delivery [Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic to the remote UE; and the relay UE may broadcast the corresponding MBMS traffic through a PC5 interface to the remote UE (Baek Figure 16, paragraph 0185); indicating providing MBMS service of interest via broadcast delivery]. In addition, the same motivation is used as the rejection of claim 6. 

Regarding claim 9, Lee and Baek disclose the method of claim 1. Lee and Baek further disclose regarding receiving, at the relay UE device, a request from the remote UE device for broadcast/multicast information [Baek discloses that the remote UE notifies the relay UE of TMGI information when receiving MBMS traffic to request monitoring the MBMS traffic for the corresponding TMGI (Baek paragraph 0185); indicating receiving a request from the remove UE for broadcast/multicast information]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 13, Lee discloses a relay user equipment (UE) device comprising: a controller; and a transmitter coupled to the controller, the transmitter configured to: transmit a first Multimedia Broadcast Multicast Service (MBMS) Interest Indication message to a base station, the first MBMS Interest Indication message including information that indicates that the relay UE device is operating in a relay mode [Lee Figure 11 discloses an example network with a remote UE and a relay UE. A UE may transmit an MBMS interest indication to the eNB which may indicate UE to network relay indication (Lee 
Although Lee discloses that the UE may perform MBMS reception and ProSe communication (Lee paragraph 0144, 0205 and Figure 14, S350); Lee does not expressly disclose the feature of transmitting broadcast/multicast information to a remote UE device.
However, in the same or similar field of invention, Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic (i.e. broadcast/multicast information) to the remote UE (Baek Figure 16, paragraph 0185).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to have the feature of transmitting broadcast/multicast information to a remote UE device; as taught by Baek. The suggestion/motivation would have been to provide appropriate QoS to remote UE through a relay, and allowing a remote UE to access an IMS network through a relay UE (Baek paragraphs 0013-0014).

Regarding claim 14, Lee and Baek disclose the relay UE device of claim 13. Lee and Baek further disclose wherein transmission of the first MBMS Interest Indication message is based on a Radio Resource Control (RRC) state of the relay UE device [Lee discloses that for UEs in RRC connected state, a UE performing ProSe direct discovery may indicate to the eNB about performing discovery announcement (Lee paragraph 0095); and the UE transmits a MBMS interest indication message when it enters RRC connected state (Lee paragraph 0137)]. In addition, the same motivation is used as the rejection of claim 13. 

claim 18, Lee and Baek disclose the relay UE device of claim 13. Lee and Baek further disclose wherein transmission of the broadcast/multicast information comprises transmission of an MBMS service of interest [Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic to the remote UE; and may broadcast the corresponding MBMS traffic through a PC5 interface to the remote UE (Baek Figure 16, paragraph 0185); indicating providing an MBMS service of interest (ProSe group ID traffic or proximity based service)]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 19, Lee and Baek disclose the relay UE device of claim 18. Lee and Baek further disclose wherein the MBMS service of interest is provided via broadcast delivery [Baek discloses that a relay UE may transfer ProSe group ID traffic indicating a ProSe group to be used to transmit the MBMS traffic to the remote UE; and the relay UE may broadcast the corresponding MBMS traffic through a PC5 interface to the remote UE (Baek Figure 16, paragraph 0185); indicating providing MBMS service of interest via broadcast delivery]. In addition, the same motivation is used as the rejection of claim 18. 

Regarding claim 21, Lee and Baek disclose the relay UE device of claim 13. Lee and Baek further disclose wherein the relay UE device further comprises: a receiver configured to receive a request from the remote UE device for broadcast/multicast information [Baek discloses that the remote UE notifies the relay UE of TMGI information when receiving MBMS traffic to request monitoring the MBMS traffic for the corresponding TMGI (Baek paragraph 0185); indicating receiving a request from the remove UE for broadcast/multicast information]. In addition, the same motivation is used as the rejection of claim 13. 

Claims 3-4, 8, 10, 15-16, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baek, and further in view of Wang et al. (US 2018/0343556, hereinafter Wang). 

Regarding claim 3, Lee and Baek disclose the method of claim 1. Lee and Baek do not expressly disclose wherein providing broadcast/multicast information comprises providing Single Cell-Point to Multipoint (SC-PTM) control information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of providing broadcast/multicast information comprises providing Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 4, Lee, Baek and Wang disclose the method of claim 3. Lee, Baek and Wang further disclose regarding selecting an MBMS service of interest based on a manner of delivery of the MBMS service of interest [Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208). The relay service includes unicast and multicast relay service (Wang paragraph 0106). This means that the MBMS service of interest is based on manner of delivery (i.e. unicast or multicast) of the service]. In addition, the same motivation is used as the rejection of claim 3. 

Regarding claim 8, Lee and Baek disclose the method of claim 6. Lee and Baek do not expressly disclose wherein the MBMS service of interest is provided via Unicast delivery.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208); indicating providing MBMS service of interest via unicast delivery. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of wherein the MBMS service of 

Regarding claim 10, Lee and Baek disclose the method of claim 9. Lee and Baek do not expressly disclose wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal (Wang paragraphs 0206-0207). The multicast relay service may include MBMS/eMBMS relay service, and a single cell point to multipoint (SC-PTM) service (Wang paragraph 0106). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 15, Lee and Baek disclose the relay UE device of claim 13. Lee and Baek do not expressly disclose wherein transmission of the broadcast/multicast information comprises transmission of Single Cell-Point to Multipoint (SC-PTM) control information.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal (Wang paragraphs 0206-0207). The multicast relay service may include a single cell point to multipoint (SC-PTM) service (Wang paragraph 0106); which indicates providing SC-PTM control information to the remote UE.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of transmission of the broadcast/multicast information comprises transmission of Single Cell-Point to Multipoint (SC-PTM) 

Regarding claim 16, Lee, Baek and Wang disclose the relay UE device of claim 15. Lee, Baek and Wang further disclose wherein the controller is configured to select an MBMS service of interest based on a manner of delivery of the MBMS service of interest [Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208). The relay service includes unicast and multicast relay service (Wang paragraph 0106). This means that the MBMS service of interest is based on manner of delivery (i.e. unicast or multicast) of the service]. In addition, the same motivation is used as the rejection of claim 15. 

Regarding claim 20, Lee and Baek disclose the relay UE device of claim 18. Lee and Baek do not expressly disclose wherein the MBMS service of interest is provided via Unicast delivery.
However, in the same or similar field of invention, Wang discloses that the relay terminal may respond to remote terminal request of unicast or multicast relay service request according to a condition of the serving relay terminal. The relay terminal may send a response of unicast connection or multicast service (Wang paragraphs 0206-0208); indicating providing MBMS service of interest via unicast delivery. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of wherein the MBMS service of interest is provided via Unicast delivery; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Regarding claim 22, Lee and Baek disclose the relay UE device of claim 21. Lee and Baek do not expressly disclose wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of wherein the request for broadcast/multicast information comprises a request for Single Cell-Point to Multipoint (SC-PTM) control information; as taught by Wang. The suggestion/motivation would have been to improve resource utilization (Wang paragraph 0023).

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Baek, and further in view of Watfa et al. (US 2020/0404472, hereinafter Watfa). 

Regarding claim 12, Lee and Baek disclose the method of claim 9. Lee and Baek do not expressly disclose wherein the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest.
However, in the same or similar field of invention, Watfa Figure 13 discloses an example of relay UE receiving a plurality of service monitoring requests (i.e. MBMS interest), each is associated with a priority level related to a TMGI (Watfa Figure 13, paragraph 0136). The priority level may be indicated 1 to x (Watfa paragraphs 0151, 0157), which means that multiple interest indication (including a third indication) messages can be received at the relay UE. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest; as taught by Watfa. The suggestion/motivation would have been to implement priority handling for ProSe communications where a relay UE may relay the eMBMS data packets based on ProSe per packet priority level (Watfa paragraph 0003). 

Regarding claim 24, Lee and Baek disclose the relay UE device of claim 21. Lee and Baek do not expressly disclose wherein the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest.
However, in the same or similar field of invention, Watfa Figure 13 discloses an example of relay UE receiving a plurality of service monitoring requests (i.e. MBMS interest), each is associated with a priority level related to a TMGI (Watfa Figure 13, paragraph 0136). The priority level may be indicated 1 to x (Watfa paragraphs 0151, 0157), which means that multiple interest indication (including a third indication) messages can be received at the relay UE. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Baek to have the feature of the request for broadcast/multicast information comprises a third MBMS Interest Indication message for an MBMS service of interest; as taught by Watfa. The suggestion/motivation would have been to implement priority handling for ProSe communications where a relay UE may relay the eMBMS data packets based on ProSe per packet priority level (Watfa paragraph 0003). 


Allowable Subject Matter

Claims 5, 11, 17 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 17 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of transmitting, from the remote UE device to the relay UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest; in combination with all other limitations in the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.